 
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXCHANGEABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE MAKER.
THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED
BY SUCH SECURITIES.
 
6% CONVERTIBLE PROMISSORY NOTE
 
$[_____]
[___], 2013



FOR VALUE RECEIVED, Plesk Corp., a Delaware corporation (the “Maker”), with its
primary offices located at 4014 14th Avenue, Brooklyn, NY 11218, promises to pay
to the order of [___] (the “Payee”) or his or its registered assigns (with the
Payee, the “Holder”), upon the terms set forth below, the principal sum of
[_____] ($_____) plus interest on the unpaid principal sum outstanding at the
rate of 6% per annum (this “Note”). Defined terms not otherwise defined herein
shall have the meanings ascribed to such terms in that certain note purchase
agreement of even date herewith among the Maker, the Holder and any other
holders of Notes substantially identical to this Note (the “Purchase
Agreement”).
 
1.           Payments.
 
(a)           Unless (i) converted into shares of Common Stock pursuant to the
terms herein or (ii) an Event of Default shall have previously occurred and be
continuing or (iii) this Note is exchanged by the Holder for securities in
connection with the a Subsequent Financing (as defined in the Purchase
Agreement) pursuant to Section 3, the full amount of principal and accrued
interest under this Note shall, automatically and without further action by the
Holder, convert into the Reverse Merger Financing, pursuant to Section 4
herein.  Notwithstanding the foregoing, if the Reverse Merger Transaction does
not close, this Note shall be automatically exchanged for the full face amount
of this Note, plus any accrued and unpaid interest thereon, into the applicable
dollar amount of any other securities issued by Maker connection with the
Subsequent Financing of the Maker.  Upon such exchange, the Notes will be
immediately cancelled upon delivery of the securities.
 
(b)           The Maker shall pay interest to the Holder on the aggregate and
then outstanding principal amount of this Note at the rate of 6% per annum,
payable in arrears on the earlier of (i) the exchange of this Note into the
Reverse Merger Financing, in which case such accrued but unpaid interest shall
be converted into securities of the Maker as part of the Reverse Merger
Financing or (ii) acceleration of this Note following an Event of Default
pursuant to Section 2(b). Interest on this Note shall commence to accrue as of
the date of acceptance by the Maker of the Purchase Agreement as executed and
delivered by the Payee and payment of the purchase price for this Note (the
“Original Issue Date”).
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           Interest shall be calculated on the basis of a 360-day year,
consisting of twelve 30 calendar day periods, and shall accrue monthly
commencing on the Original Issue Date until payment in full of the outstanding
principal, together with all accrued and unpaid interest, and other amounts
which may become due hereunder, has been made. Interest hereunder will be paid
to the Person in whose name this Note is registered on the records of the Maker
regarding registration and transfers of this Note.
 
(d)           All overdue accrued and unpaid principal and interest to be paid
hereunder shall entail a default rate of interest at the rate of 16% per annum
(or such lower maximum amount of interest permitted to be charged under
applicable law) which will accrue daily, from the date such principal and/or
interest is due hereunder through and including the date of payment. Except as
otherwise set forth in this Note, the Maker may not prepay any portion of the
principal amount of this Note without the 10 Business Day advance written notice
to the Holder.
 
(e)           Holder has the right, at any time after the Original Issuance
Date, at its election, to convert all or part of the outstanding and unpaid
principal amount and accrued interest into shares of fully paid and
non-assessable shares of common stock of the Maker (the “Common Stock”). The
conversion price shall be $0.01 per share (the “Conversion Price”). The
conversion formula shall be as follows: Number of shares of Common Stock
receivable upon conversion equals the dollar conversion amount divided by the
Conversion Price. A conversion notice (the “Conversion Notice”) may be delivered
to Maker by method of Holder’s choice (including but not limited to email,
facsimile, mail, overnight courier, or personal delivery), and all conversions
shall be cashless and not require further payment from the Holder. If no
objection is delivered from Maker to the Holder, with respect to any variable or
calculation of the Conversion Notice within 24 hours of delivery of the
Conversion Notice, then the Maker shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such notice of conversion and
waived any objection thereto. The Maker shall deliver the shares of Common Stock
from any conversion to the Holder (in any name directed by the Holder) within
three (3) business days of conversion notice delivery. The Holder shall not
convert any amount of this Note into shares of Common Stock that would result in
the Holder beneficially owning more than 4.99% of the Maker’s Common Stock
outstanding. However, the Holder may increase this 4.99% conversion limit to
9.99% by providing Maker with at least 61 days prior written notice, and the
provisions of the conversion limit shall continue to apply until such 61st day
(or such later date, as determined by the Holder, as may be specified in such
notice). The Conversion Price shall be subject to equitable adjustments for
stock splits, stock dividends or rights offerings by the Maker relating to the
Maker’s securities or the securities of any subsidiary of the Maker,
combinations, recapitalization, reclassifications, extraordinary distributions
and similar events.
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           Conversion Delays. If Maker fails to deliver shares of Common
Stock in accordance with the timeframe stated in Section 1(e), the Holder, at
any time prior to selling all of those shares of Common Stock, may rescind any
portion, in whole or in part, of that particular conversion attributable to the
unsold shares of Common Stock and have the rescinded conversion amount returned
to the Principal Sum with the rescinded conversion shares returned to the Maker
(under the Holder’s and the Maker’s expectations that any returned conversion
amounts shall tack back to the original date of this Note). In addition, for
each conversion, in the event that shares of Common Stock are not delivered by
the fourth business day (inclusive of the day of conversion), a penalty of $500
per day shall be assessed for each day after the third business day (inclusive
of the day of the conversion) until share delivery is made; and such penalty
shall be added to the Principal Sum of this Note (under the Holder’s and the
Maker’s expectations that any penalty amounts shall tack back to the original
date of this Note).
 
2.           Events of Default.
 
(a)           “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
 
(i)           any default in the payment of the principal of, or the interest
on, this Note, as and when the same shall become due and payable;
 
(ii)           Maker shall fail to observe or perform any obligation or shall
breach any term or provision of this Note and such failure or breach shall not
have been remedied within ten (10) Business Days after the date on which notice
of such failure or breach shall have been delivered (other than those
occurrences described in other provisions of this Section 2 for which a
different grace or cure period is specified, or for which no cure period is
specified and which constitute immediate Events of Default);
 
(iii)           Maker shall fail to observe or perform any of its material
obligations owed to the Holder or any other material covenant, agreement,
representation or warranty contained in, or otherwise commit any material breach
hereunder or in any other agreement executed in connection herewith, including
the Purchase Agreement;
 
(iv)           Maker shall commence, or there shall be commenced against the
Maker a case under any applicable bankruptcy or insolvency laws as now or
hereafter in effect or any successor thereto, or the Maker commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Maker, or there
is commenced against the Maker any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of sixty (60) days; or the
Maker is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or the Maker suffers any
appointment of any custodian or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of 60 days; or
the Maker makes a general assignment for the benefit of creditors; or the Maker
shall fail to pay, or shall state that it is unable to pay, or shall be unable
to pay, its debts generally as they become due; or the Maker shall call a
meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or the Maker shall by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate or other action is taken by the Maker for the
purpose of effecting any of the foregoing;
 
 
3

--------------------------------------------------------------------------------

 
 
(v)           Maker shall default in any of its respective obligations under any
other Note or any mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced any indebtedness for
borrowed money or money due under any long term leasing or factoring arrangement
of the Maker, whether such indebtedness now exists or shall hereafter be created
and such default shall result in indebtedness aggregating more than $10,000
becoming or being declared due and payable prior to the date on which it would
otherwise become due and payable; or
 
(vi)           except in connection with the Reverse Merger Transaction, the
Maker shall (a) be a party to any Change of Control Transaction (as defined
below), (b) agree to sell or dispose all or in excess of 50% of its assets in
one or more transactions (whether or not such sale would constitute a Change of
Control Transaction), (c) redeem or repurchase more than a de minimis number of
shares of Common Stock or other equity securities of the Maker, or (d) make any
distribution or declare or pay any dividends (in cash or other property, other
than common stock) on, or purchase, acquire, redeem, or retire any of the
Maker’s capital stock, of any class, whether now or hereafter outstanding.
“Change of Control Transaction” means the occurrence of any of: (i) an
acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Securities Exchange Act
of 1934, as amended) of effective control (whether through legal or beneficial
ownership of capital stock of the Maker, by contract or otherwise) of in excess
of 51% of the voting securities of the Maker, (ii) a replacement at one time or
over time of more than one-half of the members of the Maker’s board of directors
which is not approved by a majority of those individuals who are members of the
board of directors on the date hereof (or by those individuals who are serving
as members of the board of directors on any date whose nomination to the board
of directors was approved by a majority of the members of the board of directors
who are members on the date hereof), (iii) the merger of the Maker with or into
another entity that is not wholly owned by the Maker, consolidation or sale of
33% or more of the assets of  the Maker in one or a series of related
transactions, or (iv) the execution by the Maker of an agreement to which the
Maker is a party or by which it is bound, providing for any of the events set
forth above in (i), (ii) or (iii).
 
(vii)           The occurrence of any event, whether or not such event could
have been known through the exercise of due diligence or otherwise, which would
reasonably be expected to have a material adverse effect on the business or
prospects of the Maker.
 
(b)           If any Event of Default occurs and shall be continuing, the full
principal amount of this Note, together with all accrued interest thereon, shall
become, at the Holder’s election, immediately due and payable in cash.
 
(c)           The Holder need not provide and the Maker hereby waives any
presentment, demand, protest or other notice of any kind. Such declaration may
be rescinded and annulled by the Holder at any time prior to payment hereunder.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon.
 
 
4

--------------------------------------------------------------------------------

 
 
3.           Exchange of Note. If the Reverse Merger Transaction does not close,
the face amount of this Note, plus any accrued and unpaid interest thereon, will
be exchanged into the applicable dollar amount of any other securities issued by
the Maker in connection with the Subsequent Financing at the election of Holder.
Upon such exchange, this Note will be immediately cancelled upon delivery of the
securities.
 
4.           Reverse Merger Financing Exchange.  The full face value of this
Note, plus any accrued and unpaid interest thereon, shall automatically, and
without any further action on the part of the Holder, convert into the
applicable dollar amount of any other securities issued by the Maker connection
with a Reverse Merger Financing. Upon such exchange, this Note will be
immediately cancelled upon delivery of the securities.
 
5.           Negative Covenants. So long as any portion of this Note is
outstanding, the Maker will not directly or indirectly:
 
(a)           amend its certificate of incorporation, bylaws or other charter
documents so as to adversely affect any rights of the Holder; or
 
(b)           pay cash dividends or distributions on any equity securities of
the Maker.
 
6.           No Waiver of the Holder’s Rights. All payments of principal and
interest shall be made without setoff, deduction or counterclaim. No delay or
failure on the part of the Holder in exercising any of its options, powers or
rights, nor any partial or single exercise of its options, powers or rights
shall constitute a waiver thereof or of any other option, power or right, and no
waiver on the part of the Holder of any of its options, powers or rights shall
constitute a waiver of any other option, power or right.  Maker hereby waives
presentment of payment, protest, and all notices or demands in connection with
the delivery, acceptance, performance, default or endorsement of this Note.
Acceptance by the Holder of less than the full amount due and payable hereunder
shall in no way limit the right of the Holder to require full payment of all
sums due and payable hereunder in accordance with the terms hereof.
 
7.           Modifications. No term or provision contained herein may be
modified, amended or waived except by written agreement or consent signed by the
party to be bound thereby.
 
8.           Cumulative Rights and Remedies; Usury. The rights and remedies of
the Holder expressed herein are cumulative and not exclusive of any rights and
remedies otherwise available under this Note, or applicable law (including at
equity). The election of the Holder to avail itself of any one or more remedies
shall not be a bar to any other available remedies, which the Maker agrees the
Holder may take from time to time. If it shall be found that any interest paid
or payable hereunder violates applicable laws governing usury, the applicable
rate of interest due hereunder shall be reduced to the maximum permitted rate of
interest under such law, and any interest previously paid in excess of such
legal limit shall be returned to the Maker by the Holder.
 
9.           Use of Proceeds. Maker shall use the proceeds from this Note
hereunder for working capital purposes or as otherwise contemplated by the
Purchase Agreement and not for the satisfaction of any portion of the Maker’s
debt (other than payment of trade payables in the ordinary course of the Maker’s
business and prior practices), to redeem any of the Maker’s equity or
equity-equivalent securities or to settle any outstanding litigation.
 
 
5

--------------------------------------------------------------------------------

 
 
10.           Severability. If any provision of this Note is declared by a court
of competent jurisdiction to be in any way invalid, illegal or unenforceable,
the balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances.
 
11.           Successors and Assigns. This Note shall be binding upon the Maker
and its successors and shall inure to the benefit of the Holder and its
successors and assigns. The term “Holder” as used herein, shall also include any
endorsee, assignee or other holder of this Note.
 
12.           Lost or Stolen Promissory Note. If this Note is lost, stolen,
mutilated or otherwise destroyed, the Maker shall execute and deliver to the
Holder a new promissory note containing the same terms, and in the same form, as
this Note. In such event, the Maker may require the Holder to deliver to the
Maker an affidavit of lost instrument and customary indemnity in respect thereof
as a condition to the delivery of any such new promissory note.
 
13.           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each of the
Maker and the Holder agree that all legal proceedings concerning the
interpretations, enforcement and defense of this Note shall be commenced in the
state and federal courts sitting in the City of New York, County of New York
(the “New York Courts”). Each of the Maker and the Holder hereby irrevocably
submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder (including with respect to the enforcement
of this Note), and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, or that such suit, action or proceeding is
brought in an inconvenient forum. Each of the Maker and the Holder hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to the other at the address in effect for notices to it under the Purchase
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each of the Maker and the Holder hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Note or the transactions
contemplated hereby.
 
14.           Notice. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 10(b) of the Purchase Agreement.
 
15.           Required Notice to the Holder. The Holder is to be notified by the
Maker, within five (5), Business Days, in accordance with Section 15, of the
existence or occurrence of any Event of Default.
 
[Signature page follows]
 
 
6

--------------------------------------------------------------------------------

 
 
The undersigned has executed this Note as a maker and not as a surety or
guarantor or in any other capacity.
 
 
PLESK CORP.




By:_______________________________
Gavriel Bolotin
President and Chief Executive Officer
 


 